Citation Nr: 0725011	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lower spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

A review of the record fails to show that the veteran filed a 
VA Form 9 "Appeal to the Board of Veterans' Appeals" as 
required by VA regulations.  38 C.F.R. § 20.202 (2006).  The 
veteran did, however, submit a hearing request in June 2004.  
It appears that the RO has accepted this hearing request as a 
timely Substantive Appeal.  Therefore, the Board finds that 
the appeal has been perfected and will proceed with appellate 
review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical records do not show that the veteran injured 
his back in service, nor does the competent medical evidence 
relate a current back disorder to an incident in service. 


CONCLUSION OF LAW

Degenerative disc disease of the lower spine was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 
3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated	March 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from healthcare providers 
identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and private medical records from Dr. F.C.  The RO also 
provided the veteran with a VA examination in March 2003, a 
report of which has been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The Board has considered all evidence of record, the most 
pertinent of which includes the veteran's service medical 
records, a March 2003 VA examination report, medical records 
from Dr. M.C., VAMC treatment records, and statements 
submitted by the veteran.  Based on this evidence, the Board 
finds that service connection is not warranted.  

The veteran claims that he experienced back pain while in 
service that progressively worsened after he was discharged.  
The veteran claims that his back pain arose from several 
falls he took in the jungle while in Vietnam at various times 
during his tour.  The veteran also states that he ultimately 
received two surgeries due to his back pain and that despite 
the surgeries, he continues to endure pain.  

The medical records reflect that the veteran underwent back 
surgeries in 1977 and 1988 and that he continues to 
experience pain and discomfort.  A note dated in October 2002 
from spine surgeon, Dr. F.C., indicated that the veteran 
currently had multi-level degenerative disc disease that was 
non-operable.  The veteran's current spine condition was also 
described in a VA examination report, dated in March 2003.  
In that report, B.G., Physician Assistant, Certified, stated 
that the veteran had degenerative disc disease shown by a 
magnetic resonance imaging (MRI) done in September 2002.  
B.G. also found that the veteran had active spasm and pain on 
motion.  

Although the medical records reflect a current diagnosis of 
degenerative disc disease, none of the evidence shows that it 
arose during service or that it is otherwise medically 
related to an incident of the veteran's service.  The VA 
examination report reflected that the veteran reported that 
his pain began in 1971, which also was more than a year after 
his discharge.  In correspondence submitted by the veteran in 
January 2003, he stated that his pain began in 1972, which 
also would have been after his discharge.  

The medical evidence consists of many other entries assessing 
the severity of the veteran's back disorder.  For example, in 
a letter dated in January 2003, Dr. D.T., the veteran's 
primary physician at VAMC New Albany, stated that the veteran 
had severe multi-level degenerative changes of his back and 
that two neurosurgeons considered him to be inoperable.  Dr. 
D.T. also stated that the veteran was unable to continue his 
current work as a custodian.  Although this and other medical 
evidence reflect that the veteran's back disorder is 
disabling, none of this evidence attributes the current 
condition to the veteran's military duty.    

In conclusion, the veteran's claim must be denied because 
there is no evidence corroborating his assertion that he 
injured his back in service and no medical evidence of a 
nexus between the current disability and the alleged in-
service injury.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for degenerative disc disease of the lower 
spine is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


